Case 3:20-cr-00021-GMG-RWT Document 7 Filed 04/02/20 Page 1 of 3 PageID #: 14




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES

v.                                                     Criminal Action No. 3:19MJ99

ELIZABETH JO SHIRLEY,

       Defendant.

             ORDER APPOINTING CJA PANEL ATTORNEY AS COUNSEL

       Defendant submitted a CJA-23 form and, upon review thereof, is found to be indigent and

entitled to the appointment of counsel pursuant to the provisions of 18 U.S.C. §3006A(a).

       Accordingly, pursuant to the provisions of 18 U.S.C. §3006A(b) and the Amended Plan for

Implementing the Criminal Justice Act of 1964, as amended, 18 U.S.C. §3006A(IV)((A),(B),(C),

and (D)1 , Edward B. MacMahon, Jr. of 107 E. Washington Street, Middleburg, VA, Telephone

No.(540)687-3902, is hereby appointed to represent the defendant in this action from the date of

the entry of this order to conclusion as defined under 18 U.S.C.§ 3006A(c).

       Appointed counsel shall in no event submit a voucher or vouchers claiming payment for

fees and expenses2 which exceed in the aggregate the maximum amounts set for this particular case

by the provisions of 18 U.S.C. §3006A(d)(2)and/or (e)(2)3 unless counsel, prior to incurring any

such fee or expense, first obtains an order of the District Judge or the United States Magistrate Judge



       1
         CJA Plan adopted by the Judges of the United States District Court for the Northern
District of West Virginia by order dated Oct 31, 2017.
       2
        “Fees and Expenses” means attorney fees and related expenses of the attorney under the
provisions of 18 U.S.C. §3006A(d)(1) and (2) and 18 U.S.C. §3006A(e)(1), (2), and (3).
       3
      See Judiciary Guide, Vol. 7, Part A, Ch. 2, Sec 230.23.20 Current Attorney Case
Compensation Maxima.
Case 3:20-cr-00021-GMG-RWT Document 7 Filed 04/02/20 Page 2 of 3 PageID #: 15




[if the services were rendered in connection with this action which was disposed of entirely before

the Magistrate Judge], finding the within action justified such excess fees and expenses in accord

with 18 U.S.C. §3006A(d)(3) and/or (e)(3) and approving fees and expenses in excess of the

maximum. Counsel's request for such an order must provide the Court with an estimate as to the

total amount of compensation counsel might ultimately request.

       CJA appointed counsel is hereby notified that the aggregate attorneys fees and expenses shall

be reasonable but not exceed the maximum amounts prescribed by 18 U.S.C. §3006A(d)(1) and (2)

unless counsel should first obtain an order of the Court, approved by the Chief Judge of the Fourth

Circuit Court of Appeals, in accord with the provisions of 18 U.S.C. §3006A(d)(3).

       CJA appointed counsel is further notified that he or she shall not commit payment for the

services and expenses of or retain the services of any investigative, expert, or other services, the

costs of which exceed that authorized by 18 U.S.C. §3006A(e)(2)(A) unless counsel first obtains an

order of the Court approving such expenditures. In the event counsel obtains a prior court order

approving payment for the services and expenses of or retention of services of any investigative,

expert, or other services, the costs of which will exceed that authorized by 18 U.S.C.

§3006A(e)(2)(A) but not exceed the amount set in 18 U.S.C. §3006A(e)(3), prior to committing

payment for the services and expenses of or retaining the services of any investigative, expert, or

other services, the costs of which exceed that authorized by 18 U.S.C. §3006A(e)(3), counsel shall

obtain an order from the Court approved by the Chief Judge of the Fourth Circuit Court of Appeals

authorizing such services and related costs.

       CJA appointed counsel is notified that absent strict compliance with prior approval

requirements of 18 U.S.C. §3006A, the risk for payment of attorney’s fees, attorneys expenses and

the fees and costs of investigative, expert and other services which exceed the statutory pre-approval
Case 3:20-cr-00021-GMG-RWT Document 7 Filed 04/02/20 Page 3 of 3 PageID #: 16




maxima4 is solely borne by the CJA court appointed counsel.

        It is appointed counsel’s sole responsibility to maintain adequate records and keep track of

his or her hours and expenses such that they do not exceed the maximum allowed by law for the

case.

        The Clerk is directed to forward a copy of this Order to the defendant, the Office of the

Federal Public Defender, CJA panel counsel herein appointed to represent defendant, United States

Attorney, United States Probation, and the United States Marshal’s Office.

        It is so ORDERED.

        Dated: 4-2-2020
